Citation Nr: 1750930	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for color blindness.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for chronic bronchitis.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

6.  Entitlement to service connection for a right collarbone disability.

7.  Entitlement to service connection for nerve damage to the right arm and shoulder. 

8.  Whether new and material evidence has been received to reopen the previously denied claim for entitlement to service connection for nerve damage to left side of face and eye (previously claimed as shrapnel injury), and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1978 to July 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The evidence indicates that the Veteran has been treated for multiple psychiatric disabilities, including PTSD and anxiety.  See May 2002, June 2002 and May 2005 VA treatment records.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran testified at a June 2015 Board hearing.  A transcript is of record.

All issues except the issue of entitlement to service connection for dental trauma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability.  


CONCLUSION OF LAW

The criteria for service connection for a dental disability are not met.  38 U.S.C.A. § 1110, 5107 (West 2015); 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As discussed below, the claim for entitlement to service connection for dental trauma must be denied as a matter of law.  Therefore, the VCAA is inapplicable, and discussion of the duty to notify and assist the Veteran is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

II.  Service Connection 

Dental disabilities which may be awarded compensable ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900- 9916. 

In this case, the Veteran does not contend, nor does any evidence of record indicate, that he sustained any trauma to his teeth.  He claims that he had his wisdom teeth removed in service and that his dentist had trouble removing them in one piece.  At his June 2015 Board hearing, he testified that he received dental treatment during service but did not necessarily know of any particular trauma that precipitated the treatment and he did not state he had any current problems as a result of the in-service treatment.  

The Board also points out that service connection requires evidence of a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Therefore, in this case, not only is the dental condition the Veteran is claiming not service connectible for compensation purposes, but also there is no lay or clinical evidence of current disability.  The Board is bound by VA regulations.  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the Veteran's appeal as to service connection for dental trauma is denied.


ORDER

Entitlement to service connection for dental trauma is denied.


REMAND

First, the Veteran's service treatment records (STRs) appear incomplete.  A June, year unknown, STR indicates that the Veteran had been followed for treatment in Europe but the "records [were] not available."  The Veteran testified that he underwent surgery for a shrapnel injury while deployed in Germany.  Only the Veteran's stateside STRs have been associated with the Veteran's electronic claims folder.  In an April 1996 Board remand for an unrelated matter, the Board remanded the claim to obtain missing STRs.  The AOJ appeared to request the records but received the reply that the records were not at the Army Reserve Personnel Center (ARPERCEN).  No further development was conducted to locate the missing records and the Veteran subsequently withdrew his claim.  Therefore, the Board finds that a remand is required to obtain missing service treatment records.  

Second, in a November 1993 rating decision, the RO denied the Veteran's claim for entitlement to service connection for shrapnel to the face, finding no in-service evidence complaints of, treatment for or diagnosis of shrapnel injury to the Veteran's face.  The Veteran did not appeal and therefore the decision became final.  However, under 38 C.F.R. § 3.156 (c), at any time after the VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  As the Board has remanded the matter to obtain missing STRs, the Board finds that the issue of whether new and material evidence is required to reopen a previously denied claim must also be remanded pending resolution of the records request.  

Third, the Veteran testified that he has hemorrhoids which he has self-treated with over the counter medication starting from service to the present.  He contends that he developed hemorrhoids from riding on Army tank seats made of steel.  The Veteran's DD 214 indicates that his military occupational specialty (MOS) was tank driver.  The Veteran has not been afforded a VA examination regarding his hemorrhoids claim.  Therefore, the Board finds that a remand is necessary to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Fourth, in a March 2013 VA Form 21-4138, the Veteran stated that he has been treated at the Muskogee VAMC for PTSD since January 2013.  A May 2005 VA psychiatry note indicates that the Veteran had a history of PTSD, bipolar disorder, manic phase, and was admitted for an emergency order of detention (EOD) due to the Veteran's refusal to sleep, eat, drink and suicidal ideation.  A May 2002 VA treatment record indicates that the Veteran reported suffering from depression since the early 1990s.  June 2002 records indicate that the Veteran went through clinical treatment for anxiety, depression, paranoia, back pain, hypertension and hemorrhoids.  The Veteran testified at a Board hearing that he was exposed to an artillery explosion during his deployment in Germany.  Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the etiology of the Veteran's psychiatric disorders, to include PTSD and anxiety disorder.  

Finally, on remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up to date VA treatment records pertaining to the Veteran and associate with the claims file.

2.  Request copies of the Veteran's complete service treatment records from appropriate repositories.  In particular, the Veteran's records from his deployment to Germany from May 1980 to July 1982 are not of record.  

If after continued efforts to obtain the records, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain these records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner in order to ascertain the nature and likely etiology of any currently present hemorrhoids.  The claims file should be reviewed by the examiner.  The examiner is requested to provide an opinion regarding the following:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed hemorrhoids had their onset in, or are otherwise related to, the Veteran's active service, including due to riding on Army tank seats.  

The rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to mere speculation, she/he should so indicate and explain the factors that prevent him/her from offering the opinion.

4.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The claims file should be reviewed by the examiner.  The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities present.  Specifically state whether the criteria for a diagnosis of PTSD are met.  If the criteria for a diagnosis of PTSD are not met, reconcile that determination with the diagnoses of PTSD of record.  See May 2002, June 2002 and May 2005 VA treatment records noting a history of PTSD. 

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Germany.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

The examiner's attention is directed to, but not limited to, the following: In a March 2013 VA Form 21-4138, the Veteran stated that he has been treated at the Muskogee VAMC for PTSD since January 2013.  A May 2005 VA psychiatry note indicates that the Veteran had a history of PTSD, bipolar disorder, manic phase and was admitted for an emergency order of detention (EOD) due to the Veteran's refusal to sleep, eat, drink and suicidal ideation.  May 2002 VA treatment records indicate that the Veteran reported suffering from depression since the early 1990s.  June 2002 records indicate that the Veteran went through clinical treatment for anxiety, depression, paranoia, back pain, hypertension and hemorrhoids.  

A complete explanation must be provided for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


